—Order unanimously reversed on the law with costs and cross motion granted. Memorandum: Supreme Court erred in failing to grant the cross motion for summary judgment of Gamble Distributors, Inc., incorrectly sued as Gamble Machine, Inc. (Gamble). As the owner of the premises, Gamble is only vicariously liable to an injured worker under Labor Law § 240 (see, Pietsch v Moog, Inc., 156 AD2d 1019, 1020). Gamble submitted evidentiary proof in admissible form that it did not exercise any control or supervision over plaintiff and the work project. Under those circumstances, Gamble is entitled to a conditional judgment of indemnification against Creg Systems Corp. (see, Schultz v Harrison Radiator Div., 209 AD2d 956 [decided herewith]; Stimson v Lapp Insulator Co., 186 AD2d 1052; Pietsch v Moog, Inc., supra). (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J.—Summary Judgment.) Present—Denman, P. J., Green, Fallon, Callahan and Boehm, JJ.